In an action in which a judgment of divorce was granted by the Supreme Court, Westchester County, on November 13, 1970, plaintiff appeals from so much of a further judgment of the same court, dated February 24, 1971, amending the original judgment, as directs him to pay $450 weekly for support of the four children of the marriage who then were still minors and, after maturity of the oldest of them, $400 weekly for the three remaining minors. Judgment affirmed insofar as appealed from, without costs. In our opinion, not only did the evidence show an increase of plaintiff’s earnings and capital assets justifying the greater allowance for the support of the minor children than had been awarded for their support in the separation judgment (Matter of Handel v. Handel, 32 A D 2d 946; Matter of Goldberg v. Berger, 31 A D 2d 637), but, furthermore, treating the question of support de novo as the Special Term could appropriately do when a divorce action is instituted under subdivision (5) of section 170 of the Domestic Relations Law (based on the passage of time since the separation decree), the evidence of plaintiff’s income and capital assets established at the trial, in our view, justified the support award (Kover v. Kover, 29 N Y 2d 408). Hopkins, Acting P. J., Munder, Shapiro, Christ and Brennan, JJ., concur.